DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021 has been considered by the Examiner and made of record in the application file.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP Document (“Consideration on 2-step RA”, CATT, 2017, 6 pages, cited by IDS filed August 13, 2020, hereinafter R2-1700205).
Regarding claim 9, R2-1700205 teaches a method comprising: 
causing, by a wireless device, transmission of: a preamble; and a cell-radio network temporary identifier (C-RNTI) wherein the transmission of the preamble and the C-RNTI comprises a Msg A transmission (UE transmits Radom Access Preamble+ UE ID. C-RNTI as UE ID - Fig 1, 2-step RA, step1. C-RNTI can be used for UE ID – Section 2.3, (2), page 3); 
monitoring for a random access response to the transmission wherein: a received random access response that is identified by radio network temporary identifier (RNTI) associated with a two-step random access procedure (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received (proposal 3, pages 4-5). In other words UE already knows and applies RA-RNTI while performing the 2-step RA for determining whether or not to fall back from 2-step RA to 4-step RA. Therefore RA-RNTI reads on RNTI associated with claimed RNTI associated with a two-step random access procedure) and that comprises an identifier of a preamble (If the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4), indicates proceeding with a transmission associated with a contention resolution procedure (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received- proposal 3, pages 4-5. In 4-step RA, UE transmits Msg3:Scheduled Transmission and received Msg4 Contention Resolution – Fig. 1 4-step RA, also see page 2, section 2.3); and received random access response that is identified by the C-RNTI, indicates successful completion of a random access procedure; and determining, based on a received response being identified by the C-RNTI, a successful completion of the random access procedure (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received - proposal 3, pages 4-5. It is understood in case when C-RNTI is received, RA is considered successful and there is no need to fallback to 4-step RA). 
Regarding claim 10, R2-1700205 teaches 9 and further teaches further comprising receiving the a random access response, wherein the monitoring for the random access response comprises monitoring for the random access response based on the RNTI associated with the two-step random access procedure and the C-RNTI (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously - proposal 3, pages 4-5). 
Regarding claim 11, R2-1700205 teaches 9 and further teaches wherein the random access procedure comprises a two-step random access procedure (Fig 1, 2-step RA). 
Regarding claim 12, R2-1700205 teaches 9 and further teaches wherein the received random access response that is identified by the RNTI is associated with a Msg B reception (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously - proposal 3, pages 4-5).
 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-4, 5, 7, 8, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1700205 in view of Kim et al. (US 2020/0260495, hereinafter Kim).
Regarding claim 1, R2-1700205 teaches a method (Fig 1, 2-step RA) comprising: 
causing, by a wireless device, transmission of: a preamble; and a cell-radio network temporary identifier (C-RNTI) (UE transmits Radom Access Preamble+ UE ID. C-RNTI as UE ID - Fig 1, 2-step RA, step1. C-RNTI can be used for UE ID – Section 2.3, (2), page 3); 
monitoring for a random access response to the transmission wherein: a received random access response that is identified by a radio network temporary identifier (RNTI) associated with a two-step random access procedure (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received (proposal 3, pages 4-5). In other words UE already knows and applies RA-RNTI while performing the 2-step RA for determining whether or not to fall back from 2-step RA to 4-step RA. Therefore RA-RNTI reads on RNTI associated with claimed RNTI associated with a two-step random access procedure) and that comprises an identifier of a preamble (If the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4), indicates proceeding with a transmission associated with a contention resolution procedure (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR with C-RNTI is not received- proposal 3, pages 4-5. In 4-step RA, UE transmits Msg3:Scheduled Transmission and received Msg4 Contention Resolution – Fig. 1 4-step RA, also see page 2, section 2.3. If the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4); and a received random access response that is identified by the C-RNTI, indicates a successful completion of a two-step random access procedure (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received - proposal 3, pages 4-5. It is understood in case when C-RNTI is received, RA is considered successful and there is no need to fallback to 4-step RA); and 
based on receiving a random access response that is identified by the RNTI associated with a two-step random access procedure (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received (proposal 3, pages 4-5). In other words UE already knows of the RA-RNTI while performing the 2-step RA. Therefore RA-RNTI reads on RNTI associated with claimed RNTI associated with a two-step random access procedure) and that comprise an identifier of the preamble, causing transmission of a {contention resolution identifier} parameter (if the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4. For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received (proposal 3, pages 4-5). In 4-step RA, UE transmits Msg3:Scheduled Transmission and received Msg4 Contention Resolution – Fig. 1 4-step RA, also see page 2, section 2.3).
R2-1700205 suggests that Msg3 of 4-step RA used for contention resolution can include a RRC message (Section 2.2, 2.3) but does not particularly teaches a contention resolution identifier parameter.
a contention resolution identifier parameter (Msg3 includes UE identification information (or UE id information) for contention resolution. When the base station successfully receives msg3, the base station transmits a contention resolution message including UE identification information (or UE id information) on downlink in the msg4 step – par [0157]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in R2-1700205 to allow contention resolution to be delivered to intended user device.
Regarding claim 2, R2-1700205 in view of Kim teaches 1 and further teaches further comprising a random access the response, wherein the monitoring for the random access response comprises monitoring for the random access response based on the RNTI associated with the two step random access procedure and the C-RNTI (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously - proposal 3, pages 4-5). 
Regarding claim 3, R2-1700205 in view of Kim teaches 1 and further teaches wherein the causing transmission of the contention resolution identifier parameter is further based on the random access response not comprising the contention resolution identifier parameter (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received - proposal 3, pages 4-5).
	 Regarding claim 4, R2-1700205 in view of Kim teaches 1 and further teaches wherein the causing transmission of the contention resolution identifier parameter comprises causing a Msg3 transmission (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received - proposal 3, pages 4-5. In 4-step RA, UE transmits Msg3:Scheduled Transmission {that comprises the contention resolution identifier parameter}.
R2-1700205 does not particularly teaches Msg3 transmission that comprises the contention resolution identifier parameter.
However, Kim teaches Msg3 transmission that comprises the contention resolution identifier parameter (Msg3 includes UE identification information (or UE id information) for contention resolution. When the base station successfully receives msg3, the base station transmits a contention resolution message including UE identification information (or UE id information) on downlink in the msg4 step – par [0157]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in R2-1700205 to allow contention resolution to be delivered to intended user device.
Regarding claim 5, R2-1700205 in view of Kim  teaches 1 and further teaches wherein the transmission of the preamble and the C-RNTI comprises a Msg A transmission (UE transmits Radom Access Preamble+ UE ID. C-RNTI as UE ID - Fig 1, 2-step RA, step1. C-RNTI can be used for UE ID – Section 2.3, (2), page 3). 
Regarding claim 7, R2-1700205 in view of Kim teaches 1 and further teaches determining, based on the received random access response that is identified by the RNTI, to fall back from a two-step random access procedure to a four-step random access procedure, wherein the causing transmission of the contention resolution identifier parameter is associated with the four-step random access procedure (if the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4. For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received (proposal 3, pages 4-5). In 4-step RA, UE transmits Msg3:Scheduled Transmission and received Msg4 Contention Resolution – Fig. 1 4-step RA, also see page 2, section 2.3).
Regarding claim 8, R2-1700205 in view of Kim teaches 1 and further teaches causing, by the wireless device, second transmission of: a preamble; and the C-RNTI; monitoring for a response to the second transmission; and determining, based on a receiving a response to the second transmission identified by the C-RNTI, a successful completion of a random access procedure (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received - proposal 3, pages 4-5. It is understood in case when C-RNTI is received, RA is considered successful and there is no need to fallback to 4-step RA).
Regarding claim 14, R2-1700205 teaches a method (Fig 1, 2-step RA) comprising: 
causing, by a wireless device, transmission of: a preamble; and a cell-radio network temporary identifier (C-RNTI) (UE transmits Radom Access Preamble+ UE ID. C-RNTI as UE ID - Fig 1, 2-step RA, step1. C-RNTI can be used for UE ID – Section 2.3, (2), page 3); 
monitoring for a random access response to the transmission based on a random access-radio network temporary identifier (RA-RNTI) and the C-RNTI (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received- proposal 3, pages 4-5. In 4-step RA, UE transmits Msg3:Scheduled Transmission and received Msg4 Contention Resolution – Fig. 1 4-step RA, also see page 2, section 2.3); and 
based on receiving the random access response identified by the RA-RNTI associated with a two step random access procedure (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received (proposal 3, pages 4-5). In other words UE already RA-RNTI while performing the 2-step RA for determining whether or not to fall back from 2-step RA to 4-step RA. Therefore RA-RNTI reads on RNTI associated with claimed RNTI associated with a two-step random access procedure)  and that comprises an identifier of the preamble (If the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4) causing transmission of a {contention resolution identifier} parameter, wherein the two-step random access procedure is not successfully completed, based on the received random access response not being identified by the C-RNTI (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received - proposal 3, pages 4-5. It is understood in case when C-RNTI is received, RA is considered successful and there is no need to fallback to 4-step RA. If the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4. For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received - proposal 3, pages 4-5. In 4-step RA, UE transmits Msg3:Scheduled Transmission and received Msg4 Contention Resolution – Fig. 1 4-step RA, also see page 2, section 2.3. If the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4).
R2-1700205 suggests that Msg3 of 4-step RA used for contention resolution can include a RRC message (Section 2.2, 2.3) but does not particularly teaches a contention resolution identifier parameter.
However, Kim teaches a contention resolution identifier parameter (Msg3 includes UE identification information (or UE id information) for contention resolution. When the base station successfully receives msg3, the base station transmits a contention resolution message including UE identification information (or UE id information) on downlink in the msg4 step – par [0157]).

Regarding claim 15, R2-1700205 in view of Kim teaches claim 14 and further teaches comprising receiving the response (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously - proposal 3, pages 4-5).
Regarding claim 16, R2-1700205 in view of Kim teaches claim 14 and further teaches further comprising: determining, based on the monitoring for the random access response, that the received random access response is identified by the RA-RNTI and comprises the identifier of the preamble, wherein the causing transmission of the {contention resolution identifier} parameter is performed (if the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4. For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received (proposal 3, pages 4-5). In 4-step RA, UE transmits Msg3:Scheduled Transmission and received Msg4 Contention Resolution – Fig. 1 4-step RA, also see page 2, section 2.3).
R2-1700205 does not particularly teaches the contention resolution identifier parameter.
However, Kim teaches the contention resolution identifier parameter (Msg3 includes UE identification information (or UE id information) for contention resolution. When the base station successfully receives msg3, the base station transmits a contention resolution message including UE identification information (or UE id information) on downlink in the msg4 step – par [0157]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in R2-1700205 to allow contention resolution to be delivered to intended user device.
Regarding claim 17, R2-1700205 in view of Kim teaches 16 and further teaches wherein the causing transmission of the contention resolution identifier parameter comprises causing a Msg3 transmission (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received - proposal 3, pages 4-5. In 4-step RA, UE transmits Msg3:Scheduled Transmission and received Msg4 Contention Resolution – Fig. 1 4-step RA, also see page 2, section 2.3) {that comprises the contention resolution identifier parameter}.
R2-1700205 does not particularly teaches Msg3 transmission that comprises the contention resolution identifier parameter.
However, Kim teaches Msg3 transmission that comprises the contention resolution identifier parameter (Msg3 includes UE identification information (or UE id information) for contention resolution. When the base station successfully receives msg3, the base station transmits a contention resolution message including UE identification information (or UE id information) on downlink in the msg4 step – par [0157]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Kim in R2-1700205 to allow contention resolution to be delivered to intended user device.
Regarding claim 18, R2-1700205 in view of Kim teaches 16 and further teaches determining, based on the received random access response, to fall back from the two-step random access procedure to a four-step random access procedure, wherein the causing transmission of the contention resolution identifier parameter is associated with the four-step random access procedure (if the 2-step RA UE received 4-step MAC RAR corresponding to its RA-RNTI and preamble ID but no PDCCH with its C-RNTI, UE could perform 4-step RA – section (2), page 4. For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received (proposal 3, pages 4-5). In 4-step RA, UE transmits Msg3:Scheduled Transmission and received Msg4 Contention Resolution – Fig. 1 4-step RA, also see page 2, section 2.3).
Regarding claim 19, R2-1700205 in view of Kim teaches claim 14 and further teaches determining, based on the monitoring for the random access response, that the random access response is identified by the C-RNTI, wherein the determining the successful completion of the two –step random access procedure is performed (For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received - proposal 3, pages 4-5. It is understood in case when C-RNTI is received, RA is considered successful and there is no need to fallback to 4-step RA). 
Regarding claim 20, R2-1700205 in view of Kim teaches 19 and further teaches wherein the transmission of the preamble and the C-RNTI comprises a Msg A transmission, and wherein the received random access response is associated with a Msg B reception (UE transmits Radom Access Preamble+ UE ID. C-RNTI as UE ID and receives Random Access Response in step 2 - Fig 1, 2-step RA, step1 and step2. C-RNTI can be used for UE ID – Section 2.3, (2), page 3). 

Claim 21, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1700205 in view of Kim and further in view of Agiwal et al. (US 2020/0107372, hereinafter Agiwal.)
Regarding claim 6, R2-1700205 in view of Kim teaches 1 but fail to  teaches wherein the received random access response that is identified by the C-RNTI consists of at least one of each of: a timing advance command; an uplink grant; a temporary C-RNTI; and a reserve bit 
However Agiwal teaches wherein the received random access response that is identified by the C-RNTI consists of at least one of each of: a timing advance command; an uplink grant; a temporary C-RNTI; and a reserve bit (random access response message addressed to C-RNTI includes UL/DL 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Agiwal in R2-1700205 to allow random access process meeting requirements of NR system.
Regarding claim 21, R2-1700205 in view of Kim teaches claim 1 but fail to  teaches further comprising: starting, based on causing transmission of the preamble and the C-RNTI, a two-step random access response time window; and stopping, based on the received random access response that is identified by the RNTI associated with the two-step random access procedure, the two-step random access response time window.
However Agiwal teaches further comprising: starting, based on causing transmission of the preamble and the C-RNTI, a two-step random access response time window; and stopping, based on the received random access response that is identified by the RNTI associated with the two-step random access procedure, the two-step random access response time window (immediately after transmitting the Msg 1. UE starts a timer after transmitting the Msg1. If Msg2 is not successfully received before the timer expires, Msg1 transmission is considered as failed. The value of timer is signaled by gNB in SI or RRC signaling. The timer is stopped upon receiving the Msg2 successfully – par [0143]. Msg2 corresponds to message addressed to C-RNTI – par [0270] or RA-RNTI – par [0446]. Also Msg2 corresponds to messages that “UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI” disclosed by R2-1700205 in proposal 4 page 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Agiwal in R2-1700205 to prevent unlimited wait time should communication problem occur.
Regarding claim 22, R2-1700205 in view of Kim and Agiwal teaches claim 21 but fail to  teaches wherein stopping the monitoring of the random access response that is identified by the C-RNTI indicates successful completion of a random access procedure, and wherein stopping the monitoring is based on the received random access response that is identified by the RNTI.
However Agiwal teaches wherein stopping the monitoring of the random access response that is identified by the C-RNTI indicates successful completion of a random access procedure, and wherein stopping the monitoring is based on the received random access response that is identified by the RNTI (immediately after transmitting the Msg 1. UE starts a timer after transmitting the Msg1. If Msg2 is not successfully received before the timer expires, Msg1 transmission is considered as failed. The value of timer is signaled by gNB in SI or RRC signaling. The timer is stopped upon receiving the Msg2 successfully – par [0143]. Msg2 corresponds to message addressed to C-RNTI – par [0270] or RA-RNTI – par [0446]. Also Msg2 corresponds to messages that “UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI” disclosed by R2-1700205 in proposal 4 page 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Agiwal in R2-1700205 to prevent unlimited wait time should communication problem occur.
Regarding claim 25, R2-1700205 in view of Kim teaches claim 14 but fail to  teaches further comprising: starting, based on causing the transmission of the preamble and the C-RNTI, a two-step random access response time window; and stopping, based on the received random access response that is identified by the RNTI associated with the two-step random access procedure, the two-step random access response time window.
However Agiwal teaches further comprising: starting, based on causing the transmission of the preamble and the C-RNTI, a two-step random access response time window; and stopping, based on the received random access response that is identified by the RNTI associated with the two-step random access procedure, the two-step random access response time window (immediately after transmitting the Msg 1. UE starts a timer after transmitting the Msg1. If Msg2 is not successfully received before the timer expires, Msg1 transmission is considered as failed. The value of timer is signaled by gNB in SI or RRC signaling. The timer is stopped upon receiving the Msg2 successfully – par [0143]. Msg2 corresponds to message addressed to C-RNTI – par [0270] or RA-RNTI – par [0446]. Also Msg2 corresponds to messages that “UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI” disclosed by R2-1700205 in proposal 4 page 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Agiwal in R2-1700205 to prevent unlimited wait time should communication problem occur.
Regarding claim 26, R2-1700205 in view of Kim and Agiwal teaches claim 25 but fail to  teaches wherein stopping the monitoring of the random access response that is identified by the C-RNTI indicates successful completion of a random access procedure, and wherein stopping the monitoring is based on the random access response that is identified by the RA-RNTI associated with the two-step random access procedure.
However Agiwal teaches wherein stopping the monitoring of the random access response that is identified by the C-RNTI indicates successful completion of a random access procedure, and wherein stopping the monitoring is based on the received random access response that is identified by the RNTI (immediately after transmitting the Msg 1. UE starts a timer after transmitting the Msg1. If Msg2 is not successfully received before the timer expires, Msg1 transmission is considered as failed. The value of timer is signaled by gNB in SI or RRC signaling. The timer is stopped upon receiving the Msg2 successfully – par [0143]. Msg2 corresponds to message addressed to C-RNTI – par [0270] or RA-RNTI – par [0446]. Also Msg2 corresponds to messages that “UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI” disclosed by R2-1700205 in proposal 4 page 4).
.

Claims 13, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1700205 in view of Agiwal. 
Regarding claim 13, R2-1700205 teaches 9 but fail to  teaches wherein the received random access response, that is identified by the C-RNTI consists of at least one of each of: a timing advance command; an uplink grant; a temporary C-RNTI; and a reserve bit. 
However Agiwal teaches wherein the received random access response, that is identified by the C-RNTI consists of at least one of each of: a timing advance command; an uplink grant; a temporary C-RNTI; and a reserve bit (random access response message addressed to C-RNTI includes UL/DL assignment - FIG. 20, par [0255]-[0257]. Further R2-1700205 discloses a RAR which can be implemented to be the same as RAR for LTE – page 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Agiwal in R2-1700205 to allow random access process meeting requirements of NR system.
Regarding claim 23, R2-1700205 teaches claim 9 but fail to  teaches further comprising: starting, based on causing the transmission of the preamble and the C-RNTI, a two-step random access response time window; and stopping, based on the received random access response that is identified by the RNTI, the two-step random access response time window.
However Agiwal teaches further comprising: starting, based on causing the transmission of the preamble and the C-RNTI, a two-step random access response time window; and stopping, based on the received random access response that is identified by the RNTI, the two-step random access response time window (immediately after transmitting the Msg 1. UE starts a timer after transmitting the Msg1. If Msg2 is not successfully received before the timer expires, Msg1 transmission is considered as failed. The value of timer is signaled by gNB in SI or RRC signaling. The timer is stopped upon receiving the Msg2 successfully – par [0143]. Msg2 corresponds to message addressed to C-RNTI – par [0270] or RA-RNTI – par [0446]. Also Msg2 corresponds to messages that “UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI” disclosed by R2-1700205 in proposal 4 page 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Agiwal in R2-1700205 to prevent unlimited wait time should communication problem occur.
Regarding claim 24, R2-1700205 in view Agiwal teaches claim 23 but fail to  teaches wherein stopping the monitoring of the random access response that is identified by the C-RNTI indicates successful completion of a random access procedure, and wherein stopping the monitoring is based on the received random access response that is identified by the RNTI.
However Agiwal teaches wherein stopping the monitoring of the random access response that is identified by the C-RNTI indicates successful completion of a random access procedure, and wherein stopping the monitoring is based on the received random access response that is identified by the RNTI (immediately after transmitting the Msg 1. UE starts a timer after transmitting the Msg1. If Msg2 is not successfully received before the timer expires, Msg1 transmission is considered as failed. The value of timer is signaled by gNB in SI or RRC signaling. The timer is stopped upon receiving the Msg2 successfully – par [0143]. Msg2 corresponds to message addressed to C-RNTI – par [0270] or RA-RNTI – par [0446]. Also Msg2 corresponds to messages that “UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI” disclosed by R2-1700205 in proposal 4 page 4).
.

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 9, Applicant asserts that “a received random access response that is identified by a radio network temporary identified (RNTI) associated with the two-step random access procedure …” (page 8).
The Examiner respectfully disagrees. The office action cites “For UE allocated with C-RNTI: UE should monitor PDCCH with RA-RNTI and PDCCH with C-RNTI simultaneously and fallback to 4-step RA when MAC RAR for 4-step RA is received and PDCCH with C-RNTI is not received” (proposal 3, pages 4-5) wherein RA-RNTI corresponds to claimed a radio network temporary identified (RNTI) associated with the two-step random access procedure. In other words, R2-1700205, upon transmitting Random access step1 in 2 step RA, UE must monitor for PDCCH using  RA-RNTI in order to determine it should fall back from 2-step to 4-step RA. Clearly RA-RNTI is used during a 2-step RA, therefore, it teaches a radio network temporary identified (RNTI) associated with the two-step random access procedure.
Argument against the rejections of claim 1 and 14 are the same as the argument above, therefore, the same response is applicable.
New claims 21-25 are rejected in view of Agiwal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/QUOC THAI N VU/Primary Examiner, Art Unit 2642